Title: General Orders, 19 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 19th 1777.
New-Castle.Newark.


The frequent complaints made from the different divisions of the Army, of Neglect and Abuse in the Commissaries department, induce the Commander in Chief to call on the Commissary General, and request of him, to take such measures as will in future prevent the like Complaints. The Quarter Master General is directed to pay particular attention to the public’s horses, and not allow any to be used, but such as he employs himself; or such as are directed by an Order from the Adjutant General.
General Returns to be made of all the Troops, Continental & Militia, in and about Morristown—They are to be under the immediate Command of Brigdr Genl St Clair, to whom the Returns will be given without delay, by the commanding Officers of each Corps, who will know of him what is to be done in cases of alarm.
John Walker Esqr: is appointed an extra Aide-De-Camp, to the Commander in Chief, and is to be considered and respected as such by the Army.
